



EXHIBIT 10.28
ctbcheadera03.jpg [ctbcheadera03.jpg]


PRIVATE & CONFIDENTIAL
6 May 2020
ATTENTION: SUPER MICRO COMPUTER, INC. TAIWAN


TWD 1,200 Million 10-Year Term Loan Facility
Summary of Terms & Conditions


According to Super Micro’s needs of debt finance, CTBC Bank CO., LTD. Would like
to propose the indicative bank facilities and terms below:
Borrower
Super Micro Computer, Inc. Taiwan（美超微電腦股份有限公司）
Purpose
To finance the construction cost of Bade Factory phase 1 expansion.
Lender
CTBC Bank Co., Ltd. ("CTBC")
Collateral
Bade Factory, and its buildings after phase 1 expansion completed.
Serial No.: 桃園市八德區大安段 483-1 、484 建號
Land Serial No.: 桃園市八德區大安段 422-1、422-3、422-4、422-6、422-13、422-14、422-15、422-17
、422-18、422-21 、429、429-1、429-2、429-3 、430 、430-1、430-2、431 、431-1 、431-2 、431-4
、434 、434-2 、434-3 、434-4 、434-5 、538 、538-1 、538-3
Facility Amount
TWD1,200,000,000only (CTBC facility no.: TW00129786)
Facility Type
Program loan-long term, non-revolving
Maturity
120 months from the Initial Drawdown Date
Interest Rate
2-year term floating rate of postal saving interest rate (2YR POSR) + 0.105%
Commission fee subsidy from National Development Fund
Loan Facility operates and governed in accordance with the guidelines of the
National Development Fund ("NDF") "Loans for Accelerated Investment by Domestic
Corporation" (根留台灣企業加速
投資專案貸款), the interest rate bearing could be deducted directly with such subsidy.
(For example: the approved commission fee rate is 0.50% for the first 5 years,
therefore the actual interest rate bearing for the Borrower will be "2YR POSR -
0.395%" for the first 5 years, and "2YR POSR + 0.105%" for the last 5 years)
Utilization
  1. Drawdown application against commercial invoices issued within 6 months by
the contractor. Each utilization amount is up to 80% of each invoice amount.
Invoices payables paid by the Borrower are accepted. The invoice numbers which
are financed shall be monitored in avoidance of multiple financing. Facility
drawdowns are subject to pay and transfer to the contractor's account, except
for those paid payables by the Borrower.
  2. The portion of drawdown amount shall be draw according to the progree of
construction. The identification of each progres of construction based on each
verifciation letter issued by SGS Taiwan Limited.






--------------------------------------------------------------------------------





 
 
item
Progress of Construction
Portion
Accum. Portion
Amount
Accum. Amount
 
1
H 型銅樁打設完成
3.00%
3.00%
36,000,000


36,000,000


 
2
第一階支撐架設完成
3.00%
6.00%
36,000,000


72,000,000


 
3
土方開挖完成
3.00%
9.00%
36,000,000


108,000,000


 
4
筏碁層結構灌漿完成
6.00%
15.00%
72,000,000


180,000,000


 
5
B2 結構體灌漿完成
6.00%
21.00%
72,000,000


252,000,000


 
6
B1 結構體灌漿完成
5.00%
26.00%
60,000,000


312,000,000


 
7
1F 結構體灌漿完成
5.00%
31.00%
60,000,000


372,000,000


 
8
2F 結構體灌漿完成
5 00%
36.00%
60,000,000


432,000,000


 
9
3F 結構體灌漿完成
5.00%
41.00%
60,000,000


492,000,000


 
10
4F 結構體灌漿完成
5.00%
46.00%
60,000,000


552,000,000


 
11
5F 結構體灌漿完成
5.00%
51.00%
60,000,000


612,000,000


 
12
6F 結構體灌漿完成
5.00%
56 00%
60,000,000


672,000,000


 
13
7F 結構體灌漿完成
5.00%
61.00%
60,000,000


732,000,000


 
14
8F 結構體灌漿完成
5.00%
66.00%
60,000,000


792,000,000


 
15
9F 結構體灌漿完成
3.00%
69.00%
36,000,000


828,000,000


 
16
屋突層結構體灌漿完成


2.00%
71.00%
24,000,000


852,000,000


 
17
外牆粉刷打底完成
4.00%
75.00%
48,000,000


900,000,000


 
18
外牆鋁窗及帷幕安裝完成
3.00%
78.00%
36,000,000


936,000,000


 
19
外牆貼磚 完成
4.00%
82.00%
48,000,000


984,000,000


 
20
外牆拆 架完成
3.00%
85.00%
36,000,000


1,020,000,000


 
21
消防檢查合格
3 00%
88.00%
36,000,000


1,056,000,000


 
22
取得使用執照


2.00%
90.00%
24,000,000


1,080,000,000


 
23
送水送電完成
3.00%
93.00%
36,000,000


1,116,000,000


 
24
機電空調測試完成
2.00%
95.00%
24,000,000


1,140,000,000


 
25
驗收完成
5.00%
100.00%
60,000,000


1,200,000,000


 
 
Total
100.00%
 
1,200,000,000


 
 
For item 17~21, the order of drawdown could vary based on construction
situation. The cumulative drawdown amount shall be constrained up to 71% of the
Facility before the structure of the building is constructed.






--------------------------------------------------------------------------------





Availability Period
Available for drawdown by the Borrower within 24 months from the Initial
Drawdown Date Any undrawn facility amount shall be cancelled automatically at
the end of the relevant Availability Period.
Repayments
Subject to a grace period of 36 months after the Initial Drawdown Date, the
total principal
outstanding under the Facility shall be amortized monthly from the 37th month.
Scheduled repayment day is set on the 15th day of each month.
Conditions Precedent for Initial Drawdown
Obtain a waiver from the USD250M Syndication arranged by Bank of America for
Super Micro Computer, Inc. which is about limitation on debt facilities ceiling
of the Borrower.
Delivery of copies of construction license of BaDe Factory phase 1 expansion
Delivery of copies of signed construction contract
Delivery of copies of investment plan for "Action Plan for Accelerated
Investment by Domestic Corporations" (根留台灣企業加速投資專案貸款).
Delivery of copies of consent letter of qualification for "Action Plan for
Accelerated Investment by Domestic Corporations " (根留台灣企業加速投資專案貸款).
Delivery of written consent form by the contractor who agrees to unconditionally
waive any contractor's lien thereto and the rights to request for the lien
registration.
Delivery of warranty by the Borrower of mortgage of unregistered buildings.
Delivery of warranty by the Borrower that shall not change the identity of
project applicant (起造人).
Collateral shared mortgage with CTBC facility no. TW00026207 (ie: Short-Term
revolver TWD 700 million). Total mortgage amount shall be no less than TWD 2,280
million via change of registration rights.
Conditions Subsequent
Immediately mortgage the buildings constructed on the land lots to CTBC at the
first priority lien within 1 month after the completion of the construction and
registration.
Delivery a collateral appraisal report from certified appraiser in form and
substance satisfactory to CTBC within 2 months after the completion of the
construction and registration.
In case the Borrower violates guidelines of "Action Plan for Accelerated
Investment by Domestic Corporations" (根留台灣企業加速投資專案貸款), or the NDF ceases the
commission fee subsidy, the applicable interest rate shall restore to "2YR POSR
+ 0.105%"
Major Covenants and Undertakings
The ultimate parent company Super Micro Computer, Inc. shall all times maintain,
directly and indirectly, 100% of the Borrower's equity capital.
The Borrower shall keep accurate and complete accounting records and vouchers.
In case the Borrower violates guidelines, the Borrower shall return all the
commission fees paid by the NDF for the case.
The Borrower warrants that, during the period of construction by the project
applicant, it shall not grant junior liens on the collateral to any third party.
The Borrower as the project applicant warrants that it shall not change the
identity of the project applicant or any reduction of construction area without
obtaining prior written consent from CTBC.






--------------------------------------------------------------------------------





Financial Covenants
The following financial covenants shall be tested semi-annually based on the
Borrower's financial statements:
(1) Current Ratio (Current Assets / Current Liabilities ) ≥ 100% ;
(2) Debt Service Coverage Ratio (EBITDA / (Current Portion of Long-Term Debt +
Interest Expense ) ) ≥ 130% ;
(3) Financial Debt Ratio ( Total Financial Debts / Tangible Net Worth ) ≤ 180%

The above financial covenants shall be renegotiated whenever the Borrower
engages phase 2 land acquisition plans.







Yours Faithfully,

For and on behalf of


CTBC BANK CO., LTD.


ctbcbankstampa01.jpg [ctbcbankstampa01.jpg]







